Citation Nr: 0528831	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1943 to June 1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional office (RO) in  Los Angeles, California.

The Board remanded the case in February 2005 for development, 
primarily to include reexamination and a medial opinion. 



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the appellate issue.

2.  The veteran may well have been exposed to some head 
and/or acoustic trauma as a Marine in World War II.

3.  The evidence of record and medical opinion does not 
sustain that there is any associative and/or significant 
contributory relationship between the veteran's in-service 
experiences and his current hearing loss. 



CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1154; 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

A number of changes recently took place with regard to 
regulations and other mandates concerning obligations for 
developing evidence and for ensuring due process and other 
matters.  Specifically, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed rating decision, a SOC and SSOC which 
discussed the pertinent evidence, and the laws and 
regulations related to claim for service connection for 
bilateral hearing loss. These documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claim.

In addition, letters and other communications with the 
veteran have notified him of the evidence needed to 
substantiate his claim, and offered to assist him in 
obtaining any relevant evidence.  And the remand by the Board 
informed him as well including inviting him to submit "any" 
additional information to the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  The 
veteran was told that he needed evidence showing that his 
bilateral hearing loss had its origins in service or might be 
so presumed.   He was also informed that there needed to be 
medical evidence and opinion in that regard.

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain medical records from VA health 
care facilities and other Federal facilities. He was also 
told that VA would assist him in obtaining private treatment 
records that the veteran told them about and that they would 
get an examination or a medical opinion if it were necessary. 
He was informed to provide information so that VA could 
obtain relevant treatment records. In this regard, he was 
told to complete sign and return the enclosed VA Form 21- 
4142, Authorization for Release of Information, for any 
private health care provider he wished VA to obtain records.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
60 days.  And in various communications between VA and the 
veteran, he has fully addressed the aspects of evidence that 
are required, and what is and is not available. 

In light of the foregoing, the Board finds that the 
requirements of VCAA have been met.  VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran. The veteran has not identified any additional 
evidence pertinent to his claim, not already of record and 
there are no additional records to obtain. Moreover, as noted 
above, the veteran has been informed of the type of evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim. Further, he has been advised to submit all 
needed information and evidence to the RO.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA. Consequently, an adjudication of the appeal at this 
juncture is proper.  Certainly, no useful purpose would be 
served in remanding this matter again for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  The Board finds that adequate development of the 
evidence has taken place for an equitable disposition of the 
pending appellate issue, to include the earlier Board remand, 
and that there has been no violation of the veteran's rights. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2005).  Service 
connection for sensorineural hearing loss (an organic disease 
of the nervous system) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, op. cit.; and Hatlestad 
v. Derwinski, op. cit.

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran's service documentation reflects that he was a 
World War II enlisted Marine.  Prior to service he had been 
employed at an arms company where he fed, checked and 
operated equipment used in the production of military 
munitions.  Other documentation reflected that he had a 
secondary occupation in professional baseball.  On his 
entrance examination, hearing acuity on whispered voice was 
15/15, bilaterally.  

Service documentation reflects that the service sent him to 
train as a primary aerographer.  He was later shown to work 
in service as a weather observer; as a clerk in the 
detachment office; as an aviation (navigation) machinist 
mate; as a weather forecaster and aerographer; and qualified 
on the Plano grenade, M-1 and bayonet; another separation 
document reflected that he qualified as a rifle sharpshooter. 

On the veteran's separation examination, his hearing acuity 
was again 20/20, bilaterally, on coin click (only).  He was 
noted to have a fungus in his left ear.  

At separation he said he had been offered a job as a field 
representative with General Motors.

The veteran filed his initial claim for compensation benefits 
for hearing loss in 2001.  At that time he said that he had 
been told by a physician that his hearing loss could be from 
his service.  He indicated that he had noticed a loss of 
hearing in 1996, and had then gone to the UCLA Medical Center 
to see Dr. AI.  

He was also tested by audiologists SJ and FM.  He was then 
told that he had a 60% hearing loss and that hearing aids 
would help him.  He said that he thought the only explanation 
for his hearing loss was that it might have developed as a 
result of service, but that there was no way of determining 
whether it was a result of training under battle conditions.

Private clinical records were obtained starting in 2001 
reflecting a bilateral hearing loss at all frequencies, 
somewhat greater at the higher levels.  Raw audiometric 
evaluation scores and test graphs are in the file.  It was 
reported that he had noticed the loss of hearing over the 
prior 6 years, and that his left ear was somewhat worse than 
his right.  There is no record of any opinion as to the 
etiology of the hearing loss.

The veteran subsequently submitted a written statement as to 
the various circumstances during his period of service when 
he was exposed either to loud noise or other incidents 
including a head injury which might have caused his hearing 
loss.  He later indicated that he was not claiming 
compensation for the head injury but rather only for the 
alleged hearing residuals.

VA audiology clinical reports and evaluations are in the file 
starting in 2002.  He was noted, in March 2002, to have had a 
gradual loss of hearing in both ears over the past 4 years.  
He gave a history of noise exposure in service.  Audiometric 
evaluations showed bilateral sensorineural hearing loss.  It 
was felt that hearing aids would be of benefit.  

As a result of the VA remand in February 2005, the veteran 
underwent a special VA evaluation in February 2005.  The 
service records and post service evaluations were all 
reviewed.  He said that in service, he had had bleeding from 
the external ear canals for which he sought infirmary 
treatment.  

The examiner agreed that the testing conducted (i.e., coin 
click, whispered voice, etc.) at the time of separation were 
not valid for determining hearing loss of a sensorineural 
nature.

On the authorized audiological evaluation in February 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
55
50
LEFT
65
70
65
65
65

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 58 percent in the left ear.

The audiological evaluator opined that although he was noted 
to have a fungus in the ear at separation, this would not 
likely to have produced sensorineural hearing loss.  And 
moreover, that "it is less likely than not that the reported 
noise exposure contributed to the hearing loss observed 
today."  (emphasis added)

Analysis

The Board had carefully reviewed the evidence in this case in 
association with the pertinent regulations.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

Based on the recent certified VA audiological evaluation 
results, the veteran has a bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385.  The issue thus before the 
Board is whether the bilateral hearing loss disability is 
related to the veteran's service.  

From the outset, the Board would readily stipulate that even 
absent combat, the veteran may well have been exposed to 
noise in service given his MOS.  The nature of that service 
and circumstances thereof is appropriately taken into 
consideration pursuant to 38 U.S.C.A. § 1154.  

Nonetheless, although audiometric testing was not undertaken, 
and all parties concur that whispered or coin click tests are 
not very accurate, there is no in-service evidence of hearing 
loss.

However, the lack of hearing loss documented at separation 
from service would not necessarily be fatal to his claim if 
either he had chronic hearing loss thereafter, and/or it 
could be shown by qualified medical opinion that there was a 
relationship between something in service and the hearing 
loss now present.

There is no clinical evidence of chronic hearing problems 
from service until the mid to late 1990's.  The hearing loss 
then documented was of a sensorineural nature, and as such, 
has certain characteristics which make it amenable to an 
etiology of noise exposure.  

However, for a grant of service connection, this nexus must 
be sustained.  In this case, the medical examiner has 
specifically concluded that there is no association between 
any incident of service origin, including noise exposure, 
etc., and the veteran's hearing loss.  There is no available 
medical opinion to the contrary, and the Board is constrained 
from unilaterally providing such.

And while the veteran may well genuinely believe that his in-
service noise exposure caused his hearing loss, he is not 
qualified to render such an opinion.  See Espiritu, op. cit.

The Board finds that the evidence is not in relative 
equipoise on the question of whether the veteran's bilateral 
sensorineural hearing loss is linked to military service or 
any circumstances of such service.   Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, op. cit.  The evidence 
is insufficient to support the medical nexus linking it 
thereto.
 
There is no reasonable doubt raised to be resolved in the 
veteran's favor under 38 C.F.R. § 3.102 (2003); Gilbert, 1 
Vet. App. at 55.  

Accordingly, the Board concludes that entitlement to service 
connection for bilateral hearing loss is not warranted.  


ORDER

Service connection for bilateral defective hearing is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


